Title: To Thomas Jefferson from Daniel Trump, 12 March 1801
From: Trump, Daniel
To: Jefferson, Thomas



Dear Sir
Philadelphia March 12th 1801

I would have Answered your Letter Sooner but finding it Difficult to Procure a young man for you to Replace Mr Holms whose unfortunate Death I have Very much Regretted, but this Transitory Life is Very precarious and Death is the fate of Mortal man in Different forms I was almost Dispairing of getting one that would Answer you, but fortunately this Day I Received a Letter from Washington with an Application from a young man of the Name of James Oldham formerly of this City he Studied Architecture under Me and made Great Progress for the time he was with me, he mentions in his Letter of Applying to you Sir and the Answer you Gave him he is a Genteel well behaved young man and I have not a Doubt but he will answer you Very well. your Sashes are Making and we Shall Endeavour to Get them Done as Soon as Possible and Send them forward to Richmond Imediately we had to pay 30/100 ⅌ foot superficial measure for Mahogany you mentioned in your Letter of a friend of yours that wanted Sashes made like yours, if you’ll Please Sir to forward the order they Shall be made for him if we Can Agree about the Price. I am Very Happy Sir in Congratulateing you to the Seat of the first Magestrate of the Union, we had a Grand Procession on the fourth of march and Celebrated the Day with Joy.
I Remain Sir yr Obt Hu Servt

Daniel Trump

